Citation Nr: 1400538	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  07-33 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture of the right foot.

2.  Entitlement to service connection for bilateral plantar fasciitis.

3.  Entitlement to an initial disability rating in excess of 10 percent for the patellofemoral pain syndrome of the right knee.

4.  Entitlement to an initial disability rating in excess of 10 percent for the patellofemoral pain syndrome of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to April 1988, August 1996 to March 1997, August 2002 to August 2003, and from March 2009 to April 2010. The Veteran also has extensive reserve and national guard service with verified periods of active duty for training purposes (ACDUTRA) from January 8, 1996, to February 1, 1996, and from April 26, 1996, to May 17, 1996.  During his active military service, the Veteran was awarded, in pertinent part, the Combat Infantryman Badge (CIB).

The service connection claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in relevant part, denied the benefits sought on appeal.  The Veteran then perfected timely appeals of these issues.

The initial rating claims come before the Board on appeal from a November 2011 rating decision of the VA RO in Seattle, Washington, which granted service connection for patellofemoral pain syndrome of the knees.  The RO assigned an initial disability rating of 10 percent for each knee.  The Veteran filed a Notice of Disagreement (NOD) in July 2012, appealing the initial disability ratings assigned.  To date, the RO has not issued a Statement of the Case (SOC) addressing these issues.

In July 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record.

In September 2012, the Board remanded these matters to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The development has been completed.  The claims have been returned to the Board and are now ready for appellate disposition.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with this appeal.  Review of the Virtual VA electronic claims folder does not contain any additional pertinent information or evidence relevant to the claims on appeal.

The issues of:  (1) entitlement to an initial disability rating in excess of 10 percent for the patellofemoral pain syndrome of the right knee; and, (2) entitlement to an initial disability rating in excess of 10 percent for the patellofemoral pain syndrome of the left knee, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has no residuals of the claimed fracture of the right foot.

2.  Bilateral plantar fasciitis is not shown to be causally or etiologically related to his active military service.



CONCLUSIONS OF LAW

1.  Service connection for residuals of a fracture of the right foot is not established.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Service connection for bilateral plantar fasciitis is not established.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in June 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claims.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, reserve and National Guard records, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in May 2005, September 2006, April 2010, and August 2011, the results of which have been included in the claims file for review.  The examinations involved thorough examinations of the Veteran.  A medical opinion was also obtained in September 2011, in which the VA examiner also reviewed the claims file and provided a medical opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, in September 2012, the Board remanded the claims, in pertinent part, for a VA examination and medical opinion to be provided to the Veteran.  The AMC did make an attempt to assist the Veteran with his claims by affording him an appropriate VA examination.  Prior to his examinations being scheduled, the Veteran was sent a notification letter at his correct mailing address in March 2013, which detailed the consequences of the failure to report for the scheduled examination.  The Veteran was scheduled for VA examinations in May 2013 and July 2013, and he failed to report for these examinations.  The Veteran did not provide good cause as to why he did not appear.  38 C.F.R. § 3.655 (2013).  Consequently, evidence that could have been favorable to the Veteran's claim could not be obtained.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Thus, the Board finds that the AMC complied with its duty to assist the Veteran by attempting to provide a VA examination to determine the cause of the disorders on appeal, and another attempt to provide a VA examination is not warranted.  

Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Furthermore, regarding the duty to assist, the Veteran was afforded a Board hearing in July 2012.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the issues as "entitlement to service-connection for plantar fasciitis and residuals of a right foot fracture."  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The Veteran's representative and the VLJ asked the Veteran questions regarding the elements of his claims that were lacking to substantiate the claims for benefits (i.e., current diagnoses, in-service incurrence, and nexus).  The representative also asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  The VLJ then asked questions to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  In addition, the VLJ sought to identify any post-service injuries or accidents, to include any injuries related to the Veteran's civilian occupation. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.
The Board is also satisfied as to substantial compliance with its September 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remand included obtaining the Veteran's recent VA Medical Center (VAMC) and private treatment records.  These records were obtained and associated with the claims file.  The remand also included obtaining the Veteran's reserve and national guard records, and his Earning and Leave statements for these reserve periods.  These were obtained and associated with the claims file.  The AMC was also instructed to provide the Veteran with a VA examination and medical opinion.  The AMC did make an attempt to assist the Veteran with his claims by affording him an appropriate VA examination.  Prior to his examination being scheduled, the Veteran was sent a notification letter in March 2013, which detailed the consequences of the failure to report for the scheduled examination.  The Veteran was scheduled for VA examinations in May 2013 and July 2013, and he failed to report for these examinations.  The Veteran did not provide good cause as to why he did not appear, and thus the AMC has satisfied this remand directive.  38 C.F.R. § 3.655.  Finally, the remand included readjudicating the claims, which was accomplished in the October 2013 Supplemental SOC (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

A. General Regulations and Statutes 

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by active duty or ACDUTRA, or for a disorder resulting from an injury incurred during a period of inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 1100, 1110, 1131 (West 2002 & Supp. 2013).  ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  INACDUTRA includes duty required approximately two days a month.

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

The Board notes that the Veteran's DD-214 documents that he received, in pertinent part, the CIB award during his active military service, and thus he is presumed to have engaged in combat military service.  In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2013).  Section 1154(b) does not establish service connection for a combat Veteran; rather, it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service (provides a factual basis upon which a determination could be made that a particular disease or injury was incurred in or aggravated by service).  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  Right Foot Fracture

The Veteran seeks service connection for residuals of a fracture of the right foot.  

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record does not document that the Veteran has a current right foot diagnosis related to his residuals of the fracture of the right foot.  The Veteran was afforded VA examinations in May 2005, September 2006, April 2010, and August 2011.  All of the VA examinations failed to diagnose the Veteran's right foot with any current disorder besides from bilateral plantar fasciitis, which will be discussed in the section below.  X-rays of the right foot taken at the September 2006 and April 2010 VA examinations were negative for any abnormalities.  The treatment records dated since February 2006, when the Veteran filed his service connection claim, do not provide any right foot diagnoses other than plantar fasciitis.  For instance, a March 2006 VA outpatient treatment record acknowledged the Veteran's reported history of a stress fracture to his right foot in 1996 during his active military service, but the VA physician diagnosed the Veteran with plantar fasciitis of the right foot, which will be discussed in depth below.  Besides from his current diagnosis of plantar fasciitis of the right foot, the Veteran does not have any other current diagnoses pertaining to his right foot.

Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2013); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (dismissed in part and vacated in part on other grounds by Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, a clinical diagnosis of a residual disorder related to the Veteran's history of a right foot fracture has not been of record since the service connection claim was initially filed in February 2006.  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, service connection for residuals of the fracture of the right foot is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing a current diagnosis of a residual disorder of the claimed right foot fracture, this issue falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to diagnose a foot disorder, to include a fracture.  The claims file does not contain any medical examinations diagnosing the Veteran with a current right foot disorder, with the exception of plantar fasciitis, which will be discussed below.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for residuals of the fracture of the right foot, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claim of entitlement to service connection for residuals of the fracture of the right foot is denied.

C.  Bilateral Plantar Fasciitis

The Veteran seeks service connection for bilateral plantar fasciitis.  At the July 2012 Travel Board hearing, the Veteran testified that has had bilateral plantar fasciitis since approximately 10 years prior, for which has received VA treatment with custom orthotics for arch support and anti-inflammatory and muscle relaxant medication since at least 2005.  He stated that he also received prescription medication and custom orthotics due to his bilateral plantar fasciitis during his most recent period of active duty service dating from March 2009 to April 2010.

In regards to a current diagnosis of bilateral plantar fasciitis, there is probative evidence for and against the issue of whether the Veteran has the requisite current diagnosis.  Since filing his service connection claim in February 2006, the May 2005, September 2006, and August 2011 VA examiners, following a physical examination, found that the Veteran did not have a current diagnosis related to the feet.  In contrast, the April 2010 VA examiner diagnosed the Veteran with bilateral plantar fasciitis.  The Veteran was also diagnosed with bilateral plantar fasciitis in a March 2006 VA outpatient treatment record.  The Veteran was also diagnosed with flatfoot in a February 2010 Army treatment record.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that VA must resolve this reasonable doubt in his favor and conclude he has the necessary current diagnosis of bilateral plantar fasciitis.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  At his Board hearing, the Veteran testified that he sustained a right foot injury in 1987 during his first period of active duty service while stationed in Germany when he jumped into a foxhole.  He also testified that a March 1996 stress fracture of his right foot, which occurred within days of a period of ACDUTRA during physical training or testing related to his civilian employment as a police officer is due to or otherwise related to the 1987 right foot injury, over use from long marches with a heavy rucksack, and many parachute landings during service as a Special Forces parachutist.  His STRs document that he received private treatment in March 1996 for the stress fracture of his right foot.  He was diagnosed with a strain of the tarsometatarsal joint with a soft tissue injury, "now resolved with no pain."   X-rays of the right foot taken in March 1996 were negative for any abnormalities of the foot.  Next, the Veteran's STRs document that, during his final period of active duty from March 2009 to April 2010, he was treated for and diagnosed with flatfoot in February 2010.  In March 2010, painful feet were documented on his post-deployment Health Assessment, but no diagnosis was provided.  No further complaints are documented in the STRs for this period of service, or in the STRs for the Veteran's other periods of active military service.  The Veteran's active duty ended in April 2010.  

The third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  As previously mentioned, in an attempt to assist the Veteran, the AMC made an attempt to assist the Veteran with his claims by affording him an appropriate VA examination.  Prior to his examination being scheduled, the Veteran was sent a notification letter in March 2013, which detailed the consequences of the failure to report for the scheduled examination.  The Veteran was scheduled for VA examinations in May 2013 and July 2013, and he failed to report for the examinations.  The Veteran did not provide good cause as to why he did not appear.  38 C.F.R. § 3.655.  Consequently, evidence that could have been favorable to the Veteran's claim could not be obtained.  The Court has held that VA's duty to assist is not always a one-way street.  Wood, 1 Vet. App. at 193.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Id.   Thus, due to his failure to report for the scheduled VA examinations, the Veteran's claim must now be based solely on the evidence already of record.

In this regard, the only medical nexus opinion of record is negative.  Specifically, a VA medical opinion was obtained in September 2011.  Following a review of the claims file, the VA examiner determined that the Veteran's current bilateral plantar fasciitis is less likely than not related to the Veteran's military service, to include his duties in the Special Forces as a parachutist.  The examiner stated that the medical evidence showed no clear chronicity of a foot problem.  The examiner reasoned that the medical evidence documented the Veteran's complaints of episodic foot pain with a history of a stress fracture/strain of his right foot with an unclear mode of injury in March 1996 during his active military service.  However, the examiner then pointed to the fact that the Veteran did not have any pathology to render a diagnosis of plantar fasciitis at the September 2006 VA examination.  He was then diagnosed with plantar fasciitis at the April 2010 VA examination, but then subsequently found to not have plantar fasciitis at the August 2011 VA examination.  Thus, in summary, the examiner provided a negative nexus opinion.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  He provided an opinion that is supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of this opinion in the claims file, as the Veteran failed to report for the recently scheduled VA examinations and opinions.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection is not warranted.
Furthermore, the Board notes the Veteran's contentions of symptoms both during and since his active military service.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of bilateral plantar fasciitis is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a), 3.309(a) (2013); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his feet during his active military service, which resulted in his current bilateral plantar fasciitis, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the bilateral plantar fasciitis to be credible, since the evidence of record contains only a negative nexus opinion and since the Board made attempts to obtain further medical opinions, but the Veteran failed to attend the examinations.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show that the Veteran's current plantar fasciitis is linked to his active military service.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for bilateral plantar fasciitis.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for bilateral plantar fasciitis is not warranted.


ORDER

The claim for service connection for residuals of a fracture of the right foot is denied.

The claim for service connection for bilateral plantar fasciitis is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  

The RO issued a rating decision in November 2011, granting service connection for patellofemoral pain syndrome of the knees.  The RO assigned an initial disability rating of 10 percent for each knee.  In July 2012, the Veteran submitted a NOD with the initial disability ratings assigned, requesting higher ratings.  To date, the RO has not responded to this NOD with a SOC addressing these issues.  The Board finds that these claims must be remanded for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC addressing the Veteran's claims of:  (1) entitlement to an initial disability rating in excess of 10 percent for the patellofemoral pain syndrome of the right knee; and, (2) entitlement to an initial disability rating in excess of 10 percent for the patellofemoral pain syndrome of the left knee.  Notify the Veteran of his appeal rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


